Per Curiam,
This is an appeal from the discharge of a rule to show cause why the transcript of appeal from a justice of the peace should not be permitted to be filed nunc pro tunc, the transcript not having been filed on or before the first day of the next term after the appeal was taken.
Upon the most liberal view that may be taken of the power of the court in such cases, the learned judge has shown quite clearly in the opinion filed by him, that the application was properly refused. We can add nothing profitable to what he has said.
The order is affirmed at the costs of the appellant.